DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-10, 13, 21, and 23-29 are currently pending.
Applicant's election with traverse of Group I, claims 1-10, 13, and 29 in the reply filed on 9/26/2022 is acknowledged.  The traversal is on the ground(s) that:

    PNG
    media_image1.png
    180
    1006
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    203
    956
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    326
    936
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    1031
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    299
    965
    media_image5.png
    Greyscale

See p. 2-3 of the response filed 9/26/2022.
 	 This is not found persuasive because the criteria required by MPEP 806.05(j) has been met on p. 3 of the OA dated 7/26/2022. The structures of the compounds in the claims show that the compounds of Group I, limited to carbamate linkages, do not overlap in scope with and do not appear to be obvious variants of those of Group II, which possess ester linkages.  This also means the compounds have a materially different design/structure.  The distinctly different structures between the compounds of Group I and Group II are the basis for the restriction.  
The requirement is still deemed proper and is therefore made FINAL.  Claims 21 and 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim.
A species requirement was also imposed, see p. 4-5 of the OA dated 7/26/2022.  However, upon further consideration the species restriction is withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-10, 13, and 29 are currently pending and under examination.
Priority

    PNG
    media_image6.png
    209
    1112
    media_image6.png
    Greyscale
(filing receipt dated 2/23/2022).
Specification/Drawings
The drawings are objected to because in fig. 4, the limitation “SP3” should be deleted and replaced by –sp3—or –sp3--.  If the latter correction is adopted, the Examiner also suggests amending the term –sp2—to –sp2—in fig. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: several of the Schemes and Formulas in the specification as filed are illegible, as evidenced by the PGPUB of the instant application (US2022/0168259).  See at least [0043], [0044], [0048], [0053], [0054], [0062], [0073], [0077], [0078], [0080], [0086], [0095], [0096], [0119], [0139], [0142], and [0156] of the PGPUB, wherein the structures are clearly incorrect, missing fragments or atoms, contain floating atoms, and/or contain illegible fragments which have been explicitly labeled with the following symbol in the PGPUB: 
    PNG
    media_image7.png
    31
    256
    media_image7.png
    Greyscale
.   The same issues don’t seem to be present in the specification of priority document PCT/US20/46861.
Appropriate correction is required.
Claim Objections
Claims 1, 5, and 10 are objected to because of the following informalities:  
Claim 1 is objected to because “capsaicinoid” is misspelled as “capsaisinoid” in line 1.
In the embodiment of claim 5, wherein X = C, in line 1 of the definition of variable “R”, the limitation “R 	is OH, OR’ “ should be deleted and replaced by:
 – R	is OH or OR’ --.
In the embodiment of claim 5, wherein X = N and n is 1 or 2, in line 1 of the definition of variable “R”, the limitation “R 	is OH, OR’ “ should be deleted and replaced by – R	is OH or OR’ --.
In the definition of variable “X” in claim 10, the indefinite article –an— should be inserted before the limitation “sp3”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 13, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preambles of claims 4-10, 13, and 29 recite either “The prodrug of claim 1, comprising a compound of formula” or “The prodrug of claim 1, comprising”, followed by a compound structure (claim 13). The formulas recited in said claims appear to be complete compounds which fully define a capsaicinoid prodrug of claim 1.  Paragraph [0038] of the specification as filed further defines a prodrug as a compound, and not a composition.  Therefore, it is unclear how the prodrug of claim 1, presumed to be a compound and not a composition, can comprise a compound of the formulas recited in the claims.  Based on the specification, the compounds of the formulas in said claims are the prodrugs.  This rejection may be overcome by replacing the limitation “comprising” or “comprising a compound of formula” in said preambles with the limitation –is a compound of formula--.
Claim 4 is additionally rejected as being indefinite for the embodiment wherein X is C.  The structure of the compound in claim 4 is as follows:

    PNG
    media_image8.png
    83
    278
    media_image8.png
    Greyscale
.  Carbon is tetravalent element, thereof if X is just a carbon atom in the formula, then the formula appears to be incomplete.  Is X supposed to be limited to “CH” or can that carbon atom, C, be attached to anything else or possess more than one bond to a nearby atom?
	This issue also occurs in the embodiment wherein X is only defined as C in the structure of claim 5.  In contrast, see the structures in claims 6-9, wherein X can be CH.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Husfeld (WO2017/147146, published on 8/31/2017).
	Husfeld is directed toward prodrugs of phenolic TRPVI agonists.  See whole document.  Regarding claims 1-3, Husfeld teaches the following compound: 

    PNG
    media_image9.png
    149
    365
    media_image9.png
    Greyscale
 on p. 86 (see third compound).  This compound is an exemplary prodrug of Husfeld, wherein the capsaicinoid group is linked to a peptide chain through a carbamate group, wherein the carbamate group is attached directly to the aromatic ring of the capsaicinoid through the phenol oxygen atom.  Also see [00160] of the specification as filed regarding exemplary capsaicinoid structures.  Regarding claims 2 and 3, peptides and carboxylic acids are molecules with biological and physiological activities and the linked peptide comprises at least one hydrocarbon group (-CH2-) and one heteroaryl moiety (the imidazole ring).  Also see MPEP 2131.02.

 Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donovan (US2016/0145225, published on 5/26/2016).
	Donovan is directed toward prodrugs of phenolic TRPVI agonists.  See whole document.  Regarding claims 1-3, Donovan teaches the following compound: 

    PNG
    media_image10.png
    137
    577
    media_image10.png
    Greyscale
 in the Table on p. 68 in [0397].  This compound is an exemplary prodrug of Donovan wherein the capsaicinoid group is linked to a piperidine moiety through a carbamate-containing linkage, wherein the carbamate group is attached directly to the aromatic ring of the capsaicinoid through the phenol oxygen atom.  Also see [00160] of the specification as filed regarding exemplary capsaicinoid structures. Regarding claim 2, the substituted piperidine molecule has biological and physiological activities as evidenced by the experimental results in the Table.  Regarding claim 3, the substituted piperidine group comprises at least one hydrocarbon (-CH2-) and a hetero hydrocarbon (-CH2-NH2).  Also see MPEP 2131.02.
Subject Matter Free from the Prior Art 
	The prodrugs of having the formulas of claims 4-10, 13, and 29 appear to be free from the prior art.  The closest prior art are the compounds disclosed in Husfeld and Donovan above.  Husfeld further teaches a large genus of capsaicinoid prodrugs, including the specific species on p. 82-95, which include many compounds possessing linked moieties which are connected through the phenolic hydroxyl group of the capsaicinoid via a carbamate with said hydroxyl group.  Also see claims.  However, Husfeld does not teach or suggest the claimed cyclic carbamate linkage groups of the instant claims.  
Donovan also teaches a large genus of capsaicinoid prodrugs, including the specific species in [0200-0202] and [0393-0397], which include many compounds possessing linked moieties which are connected through the phenolic hydroxyl group of a capsaicinoid via a carbamate with said hydroxyl group.  Also see claims. Donovan further teaches carbamate linkages which are similar to those claimed, for example see compounds 3 and 4 in [0397].  
    PNG
    media_image11.png
    263
    586
    media_image11.png
    Greyscale
However, these compounds are substituted on the saturated carbamate containing heterocyclic ring by an alkyl amino group.  None of the claimed containing heterocyclic rings are substituted by anything other than one –(CH2)x-C(=O)OR or –(CH2)x-OR group.  Nor does there appear to be motivation to modify the compounds of Husfeld or Donovan to arrive at those claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622